Fourth Court of Appeals
                                    San Antonio, Texas
                                         December 29, 2020

                                        No. 04-20-00447-CV

                                  ALPHA SECURITIES, LLC,
                                         Appellant

                                                  v.

                                CITY OF FREDERICKSBURG,
                                         Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 15377
                       Honorable Albert D. Pattillo, III, Judge Presiding


                                           ORDER

        On October 19, 2020, the reporter’s record was filed. On November 23, 2020, the clerk’s
record was filed. Accordingly, appellant’s brief was due on or before December 23, 2020. To
date, neither appellant’s brief nor a motion for extension of time to file appellant’s brief has been
filed.

        We, therefore, ORDER appellant to file, on or before January 15, 2021, its appellant’s
brief and a written response reasonably explaining (1) its failure to timely file the brief, and (2)
why appellee is not significantly injured by appellant’s failure to timely file its brief. If appellant
fails to file its brief and the written explanation by the date ordered, this appeal will be
dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a) (authorizing appellate courts to
dismiss an appeal for want of prosecution when an appellant fails to timely file a brief); see also
TEX. R. APP. P. 42.3(c) (allowing involuntary dismissal if an appellant fails to comply with a
court order).


                                                       _________________________________
                                                       Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of December, 2020.
___________________________________
MICHAEL A. CRUZ, Clerk of Court